Citation Nr: 0836199	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  99-11 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
operative bilateral testicular disorder, including scrotal 
orchidopexy residuals.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to October 
1973 and from July 1977 to February 1979.  

This appeal arises from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The April 1999 
rating decision denied the veteran's request to reopen his 
claim for service connection for post operative bilateral 
testicular disorder, including scrotal orchidopexy residuals, 
and denied the claims for service connection for an acquired 
psychiatric disorder and a chronic low back disorder.  

The Board of Veterans' Appeals (Board) in a June 2003 
decision denied the veteran's request to reopen his claim for 
service connection for post operative bilateral testicular 
disorder, including scrotal orchidopexy residuals.  The 
veteran appealed that denial to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  
The Court issued a Memorandum Decision in April 2005 vacating 
the June 2003 decision and remanding the claim to the Board.  
That decision was appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In 
February 2008, the Federal Circuit in Perez v. Peake, 266 
Fed. App. 928 (Fed. Cir. 2008) affirmed the decision of the 
Court and the case was remanded for further proceedings.  

As to the issues of service connection for an acquired 
psychiatric disorder and a chronic low back disorder, in 
January 2003, the Board undertook development of the 
veteran's claims pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  In that decision, 
the Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  Based on 
that decision of the Federal Circuit, the Board in June 2003 
remanded the claims for consideration by the RO prior to 
adjudicating the claims.  

The RO in a June 2004 rating decision granted service 
connection for lumbar myositis.  That decision has resulted 
in there being no case or controversy as to the issue of 
service connection for a low back disorder.  Therefore, it is 
moot.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

The veteran's claim for service connection for an acquired 
psychiatric disorder has been returned to the Board.  The RO 
completed the actions ordered in the June 2003 remand.  The 
claim for service connection for an acquired psychiatric 
disorder is now ready for further appellate review.  Stegall 
v. West, 11  Vet. App. 268 (1998).  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for post operative bilateral testicular disorder, 
including scrotal orchidopexy residuals is being remanded and 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records include an impression of 
psychosomatic illness in April 1978 and malingering in 
September 1977.  

2.  The claims folder includes current diagnoses of anxiety 
and depression.  

3.  A VA examiner concluded it was unlikely the veteran's 
current psychiatric disorder initially manifested or 
originated during service.  





CONCLUSION OF LAW

An acquired psychiatric disorder, including anxiety, was not 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The notice should be 
provided to a claimant before the initial RO decision on a 
claim.  

The veteran's claim was submitted prior to the passage of the 
new law and regulations set out above.  Nevertheless by 
letters dated in September 2001, March 2003, the RO satisfied 
VA's foregoing notice requirements such that a reasonable 
person could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although the veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for such a 
rating, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

With respect to VA's duty to assist, the Board notes that the 
service medical records are associated with the claims file.  
As well, the available records from the sources identified by 
the veteran, and for which he authorized VA to request, have 
been associated with the claims folder.  38 U.S.C.A. 
§ 5103A.  In addition, the veteran was examined for VA 
purposes in connection with his claims and a medical opinion 
was obtained.   As such, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose, and the veteran 
will not be prejudiced as a result of the Board's 
adjudication of his claim.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Factual Background and Analysis.  The veteran's enlistment 
examination in July 1973 noted his psychiatric evaluation was 
normal.  On his Report of Medical History in July 1973 the 
veteran denied any history of nervous trouble, depression or 
excessive worry.  There are no records of any psychiatric 
complaints or treatment for a psychiatric disorder during the 
veteran's active service from May 1974 to October 1974.  On 
service separation examination in October 1974 his 
psychiatric evaluation was normal.  His Report of Medical 
History in October 1974 also was checked no beside any 
history of nervous trouble, depression or excessive worry.  

On his service entrance examination in July 1977 the 
psychiatric evaluation was normal.  No history of depression, 
nervous trouble or excessive worry was checked on his Report 
of Medical History.  In September 1977, the veteran came to 
sick call and was noted to smell of alcohol, but with no 
specific complaint.  The assessment was that he was 
malingering.  April 1978 service medical records reveal the 
veteran came complaining of back pain, the impression was the 
veteran had a psychosomatic illness.  On his Report of 
Medical Examination at separation in January 1979 the blocks 
provided for indicating whether the psychiatric evaluation 
was normal or abnormal was left blank.  No diagnosis of a 
psychiatric disorder appears in the summary of defects.  

Beginning in February 1994 the veteran's private medical 
records include diagnoses of an anxiety disorder.  Subsequent 
VA records likewise reflect this diagnosis.  The veteran was 
afforded a VA examination in April 2003.  An anxiety disorder 
was diagnosed on Axis I and histrionic personality features 
were diagnosed on Axis II.  In the VA examiner's opinion, 
based on the veteran's records, history and evaluation, the 
examiner considered it unlikely that the veteran's diagnosis 
of anxiety was initially manifested or originated during 
active military service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The claims folder does include a current diagnosis of an 
anxiety disorder.  There is also a notation in the service 
medical records of psychosomatic symptoms and malingering, 
which provides some evidence of symptoms in service 
potentially related to a psychiatric illness.  What is 
lacking in this instance is competent medical evidence of a 
nexus between the claimed in-service symptoms and the current 
diagnosis of anxiety, as the VA examiner specifically 
concluded the veteran's current disability was not associated 
with service.    

The only evidence linking the symptoms in service with the 
current diagnosis are the statements of the veteran.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the veteran 
is competent to report his symptoms, the Board is unaware of 
any training or medical expertise which would render the 
veteran competent to make a medical diagnosis.  For that 
reason his contentions are of little probative value.  

In the absence of competent medical evidence linking the 
symptoms in service with the current diagnosis of anxiety, 
service connection is not warranted.  


ORDER

Service connection for an acquired psychiatric disorder, 
including an anxiety disorder, is denied.  


REMAND

The Court in its Memorandum decision held that VA failed to 
inform the appellant of the information and evidence not 
previously provided that was needed to substantiate his claim 
for service connection for post operative bilateral 
testicular disorder, including scrotal orchidopexy residuals.  
Specifically the veteran was not told that competent evidence 
of a current diagnosis of a bilateral testicular disability 
is required.  In essence the records currently in the claims 
folder which only indicate the veteran has testicular pain 
are an insufficient basis for granting service.  A complaint 
of pain alone, without a diagnosed related disorder, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

In addition, the veteran was not asked to provide any 
evidence in his possession which pertained to the claim.  The 
veteran's claim must therefore be remanded to ensure he has 
been properly notified that a current diagnosis of a 
bilateral testicular disorder is needed and to ask him to 
provide any evidence in his possession which relates to his 
claim.  

Accordingly, the case is REMANDED for the following actions:

1.  As required by the Court, send a 
letter to the veteran and his 
representative notifying him that 
competent evidence of a current diagnosis 
of a current bilateral testicular 
disability is required to support his 
claim and requesting him to submit any 
evidence in his possession which is 
related to his claim.  

2.  Request the veteran to identify any 
health care providers who have treated 
him since December 1997 for a current 
bilateral testicular disorder, or scrotal 
orchidopexy residuals.  With any 
necessary authorization from the veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

3.  Re-adjudicate the claim.  If the 
benefit sought on appeal remains denied 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


